Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinhans (USPN 5,193,388).
With respect to claim 1, a device for heating, characterized in that it comprises at least the following components: 
a heating resistor (RH) intended for heating a component to be regenerated (the above limitation is merely intended use of the heating resistor.  The heating resistor is capable of heating a component to be regenerated); 

a thermistor (RK) connected to said current source (R2) and thermally coupled to said heating resistor (RK is heated by the heating resistor), said thermistor, through which said current flows, having a voltage Vtemp across its terminals (Uk), which voltage reflects the temperature of said heating resistor (UK reflects the temperature of the heating resistor); 
an error amplifier (29), which amplifies the difference between a setpoint voltage Vset (US) and the voltage Vtemp (UK) and delivers a voltage Vctrl that corresponds to said amplified difference (voltage at 31);
 a switch (T1), which switches the current flowing through said heating resistor (RH);
 an oscillator (pulse width modulator of 41, R6, D1, C1, R7 and T2), which delivers a voltage Vosc formed with a modulated duty cycle (output of 41/β), the duty cycle of the pulses of said voltage Vosc being dependent on the voltage Vctrl, said pulses controlling the opening of said switch (the circuit is connected and operative as claimed).  
With respect to claim 2, the device as claimed in claim 1, wherein it comprises a setpoint module (R1 with RS) that delivers an adjustable voltage Vset (US), which reflects the heating setpoint temperature selected for said heating resistor (the circuit is connected and operative as claimed).  
.  
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichart et al. (USPN 10,724,882)
With respect to claim 1, a device for heating, characterized in that it comprises at least the following components: 
a heating resistor (RH) intended for heating a component to be regenerated (the above limitation is merely intended use of the heating resistor.  The heating resistor is capable of heating a component to be regenerated); 
a current source (13a); 
a thermistor (RSM) connected to said current source (13a) and thermally coupled to said heating resistor (RSM is heated by the heating resistor), said thermistor, through which said current flows, having a voltage Vtemp across its terminals (voltage across RSM), which voltage reflects the temperature of said heating resistor (RSM reflects the temperature of the heating resistor); 
an error amplifier (14), which amplifies the difference between a setpoint voltage Vset (voltage across RH) and the voltage Vtemp (voltage across RSM) and delivers a voltage Vctrl that corresponds to said amplified difference (ΔT);
 a switch (12), which switches the current flowing through said heating resistor (RH);
 an oscillator (10), which delivers a voltage Vosc formed with a modulated duty cycle (10a), the duty cycle of the pulses of said voltage Vosc being dependent on the 
With respect to claim 12, the device as claimed in claim 1, wherein it comprises an output that supplies a signal VTout (TMedium) that copies the voltage across the terminals of said thermistor (voltage across RSM).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhans (USPN 5,193,388).
With respect to claim 4, the device as claimed claim 1, wherein that it comprises a voltage regulator (14) supplying a stabilized supply voltage (Ustab) to said current source (R2), and said setpoint module (R1 with RS).  
.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849